DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed February 4, 2022.  Applicant’s February 4th amendment amended independent claims 1, 8 and 15.  The instant application is a continuation of Application No. 16386948 now. U.S. Patent No. 10783462.  Current Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to Claims 19 and 20 in the previous office action is withdrawn in response to Applicant's amendments to claims 20.
	The Double Patenting rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.


Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. Specifically Applicant argues that he claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated groupings of abstract ideas (Remarks:  Page 12; Paragraphs 1-2, Page 13); the claims do not seek to tie-up the invention concept (Remarks:  Last Paragraph, Page 13; Page 14); the claims integrate the abstract idea into a practical application (Remarks: Page 16; Specification Paragraphs 2, 3); and the claims recite significantly more than the abstract idea (Remarks:  Pages 17, 18).

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated groupings of abstract ideas, the examiner respectfully disagrees.
The claims, as discussed in Applicant’s Specification Paragraphs 2 and 3, is clearly directed to assigning (pick list) tasks to humans (pickers), clearly organizing human activity (pickers in a warehouse).
Specifically, the claims are directed to generating, displaying and updating a SKU pick lists, wherein warehouse pick assignment is a fundamental economic practice that falls into the abstract idea subcategories of organizing human activity.  The intended purpose of independent claims 1, 8 and 15 appears to be generating picking assignments for human workers.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of organizing human activity.

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the do not attempt to tie-up the inventive concept, the examiner respectfully disagrees.

Further the Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility. Instead, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application /recite significantly more than an abstract idea, the examiner respectfully disagrees.
The claims are directed to a well-known business practice – human task assignment (pick list generation) – in this generating, displaying and updating a SKU pick lists.  While the claims may represent an improvement to the business process of pick list generation they in no way either claimed or disclosed represent a practical application. 
(see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic first/second/third 
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.



There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1, 8 and 15 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., first/second/third server, network, system (processor, memory, instructions) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, we agree with the Examiner that claim 1 is directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination 
Under step two of the Mayol Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 8 and 15 beyond the abstract idea is a system (first/second/third server, network, system (processor, memory, instructions)” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10783462. Although the claims at issue are not identical, they are not patentably distinct from each other of the following:

Claims 1-16 of U.S. Patent No 10783462 essentially incorporates all of the limitations of the instant application (16932689) repeats all the features recited in claims 1-20 of the pending application (16932689) with the obvious difference that in claims 1-20 of the instant application, some limitations have been deleted (see table below).  One having ordinary skill in the art would have found it obvious to delete these limitations because the same end result generating/updating a batched pick list for warehouse workers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the deleted limitations (e.g. server, gradient descent, see below) as a means of simplifying the invention.  
Applicant is attempting to capture broader claim limitations in the instant application which Applicant failed to obtain in the parent application.

Mapping of the conflicting claims.
Instant Application
USPN 10783462
Omitted from 16932689
1, 8, 15
3, 10, 17
1, 8, 15
“order..for picking”
first/third server
gradient distance algorithm (now 
“provide shortest distance pairs…”

2

3
1

4
4, 8

5
5

6
6

7
7

9
9

11
11

12
12

13
13

14
14

16
16

18
5

19/20
6






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 8 and 15, the claims are directed to the abstract idea of warehouse pick assignment. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, warehouse pick assignment (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to generating, displaying and updating a SKU pick lists, wherein warehouse pick assignment is a fundamental economic practice that falls into the abstract idea subcategories of organizing human activity.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receive”, “calculate”, “calculating”, “calculating”, ‘generating’ “store’ ‘create’ ‘add’ ‘provide’ receive’’ and update recite functions of the warehouse pick assignment are also directed to an abstract idea that falls into the abstract idea subcategories of organizing human activity.  The intended purpose of independent claims 1, 8 and 15 appears to be generating picking assignments for human workers.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of organizing human activity.  The exceptions are the user (who is a person) and additional limitations of generic computer elements: first/second/third server, network, system (processor, memory, instructions).   See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental process, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of calculate one or more high density areas, calculating distances, calculating nearest neighbor, generating a high-density area, create a batch, add items and update the digital map all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a “:  processor, memory, user device and communication network nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are enough to amount to significantly more than the abstract idea because the step(s) of receive an order, store a distance, providing the digital map, and receive detail information are directed to insignificant pre-solution activity (i.e. data gathering/output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).

As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and providing steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-7, 9-14 and 16-20, the claims are directed to the abstract idea of warehouse pick assignment and merely further limit the abstract idea claimed in independent claims 1, 8 and 15.  
Claims 2, 9 and 16 further limits the abstract idea by calculating high density areas based on minimal travel distance (a more detailed abstract idea remains an abstract idea).  Claims 3, 10 and 17 further limits the abstract idea by executing a descendent gradient algorithm (a more detailed abstract idea remains an abstract idea).  Claims 4, 11 and 18 further limits the abstract idea by limiting the user device and associating the user device with a user identifier (a more detailed abstract idea remains an abstract idea).  Claims 5, 12 19 and 20 further limits the abstract idea by choosing three nearest neighbors (a more detailed abstract idea remains an abstract idea).  Claims 6 and 13 further limits the abstract idea by including a package identifier (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by retrieving the digital map and calculating distances (a more detailed abstract idea remains an abstract idea).  Claim 14 further limits the abstract idea by limiting the digital map to location pairs (a more detailed abstract idea remains an abstract idea).  Claims
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general-purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623